Title: Thomas Jefferson to Robert Graham, 25 August 1809
From: Jefferson, Thomas
To: Graham, Robert


          Sir  Monticello Aug. 25. 09.
           you were so kind, while I was at Washington as to offer me a pair of domesticated wild geese. having now occasion to send a cart to Washington, I direct the driver to return by the way of Dumfries & to recieve & bring them if you can now spare them. I should have saved you this oppo importunity had I succeeded with a pair I recieved from another quarter. but the goose of that pair unfortunately died. Accept my thanks for your proffered kindness & the assurances of my esteem & respect.
          
            Th:
            Jefferson
        